DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 03/15/2022.
In the application claims 8-10, 12-13, 16-24 are pending. Claims 16-20 have been withdrawn. Claims 1-7, 14 and 15 have been cancelled. Claim 11 has been omitted from the original claims. Applicant is requested to present claim 11 as cancelled.
Applicant’s arguments with respect to 35 USC 112 (a) rejections of claims 22-24 were fully considered; however, the arguments are not persuasive. Velocity is a measurement of speed and not understood by one of ordinary skilled in the art to be equal to the acceleration. Acceleration is a rate of change in velocity over a period of time. Applicant can be their own lexicographer and it is Examiner’s position that Applicant is not claiming the normal meaning of the term “acceleration” that is understood by one of ordinary skilled in the art. Specification explicitly states, “the strobe module 300 has one or more on-board (not presently shown) accelerometers that detect rapid acceleration (or deceleration)” See PG Pub ¶ 0068. Specification explicitly states, “The strobing circuit may comprise a programmable microcontroller and may further comprise an accelerometer. Strobing of existing vehicle hazard lamps may be deployed in response to predetermined acceleration events being detected by the accelerometer.” See PG Pub ¶ 0011. Therefore, the specification fails to show support for an “increase” or “reduction” … “in vehicle velocity[/speed]” as a “predetermined acceleration event” was not described in the disclosure as filed. The specification fails to describe what “predetermined acceleration events.” There is a description of what the accelerometer detects, “accelerometers that detect rapid acceleration (or deceleration), skids, overturns, and other non-typical driving maneuvers” [0067] but there is no description of “predetermined acceleration events” are, nor that an increase or reduction in speed is one of the predetermined events. Applicant has failed to point to the section of the specification, discussing or showing support for an “increase or reduction in vehicle speed” as a “predetermined acceleration event,” to overcome this rejection, therefore, the rejection are being maintained.
Applicant’s arguments with respect to the 35 USC 103 rejections were fully considered; however, the arguments are not persuasive. Applicant argues that, “it would not be possible to modify Smithson to operate with a central controller that performs both flashing and strobing of the same lights without changing its principle of operation, a prima facie case of obviousness against claim 8 cannot be sustained… Each of Applicant’s claims, on the other hand, specifically requires a single strobing circuit that is operatively controlling all of the lights (e.g., front left, front right, left rear, right rear) whether for flashing or for strobing.” Applicant’s arguments with respect to Smithson being inoperable because Smithson does not disclose a central microcontroller for its intended use are not persuasive for two reasons. First, Knauff teaches, “present invention permits synchronization of the operation of both the incandescent and strobe lamps either separately or together. The control and synchronization of both the incandescent and strobe lamps by a single controller provides greater flexibility for programming patterns into the light system.” See col. 4 lines 7-14. Second, the absence of the central processor in Smithson does not mean that having a central OEM processor would render Smithson invention inoperable for its intended purpose. Quite the opposite in fact, Smithson anticipates, “the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036. Therefore, if Smithson’s lights are to be used as add-on accessory, it would have to work with OEM processor sending the exact same turn/hazard signal similarly taught by cited references, Knauff, Bussard, and Wasilewski, that is being sent by Applicant’s claimed microcontroller.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the new matter requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites, “the predetermined acceleration event is an increase in vehicle velocity.” Velocity is a measurement of speed and not understood by one of ordinary skilled in the art to be equal to the acceleration. Acceleration is a rate of change in velocity over a period of time. Applicant can be their own lexicographer and it is Examiner’s position that Applicant is not claiming the normal meaning of the term “acceleration” that is understood by one of ordinary skilled in the art. Specification explicitly states, “the strobe module 300 has one or more on-board (not presently shown) accelerometers that detect rapid acceleration (or deceleration)” See PG Pub ¶ 0068. Specification explicitly states, “The strobing circuit may comprise a programmable microcontroller and may further comprise an accelerometer. Strobing of existing vehicle hazard lamps may be deployed in response to predetermined acceleration events being detected by the accelerometer.” See PG Pub ¶ 0011. Therefore, the specification fails to show support for an “increase in vehicle velocity[/speed]” as a “predetermined acceleration event” was not described in the disclosure as filed. The specification fails to describe what “predetermined acceleration events.” There is a description of what the accelerometer detects, “accelerometers that detect rapid acceleration (or deceleration), skids, overturns, and other non-typical driving maneuvers” [0067] but there is no description of “predetermined acceleration events” are, nor that an increase in speed is one of the predetermined events. Applicant has failed to point to the section of the specification, discussing or showing support for an “increase in vehicle” speed as a “predetermined acceleration event,” to overcome this rejection, therefore, the rejection is being maintained.
Claim 23 recites, “the predetermined acceleration event is a reduction in vehicle velocity.” Velocity is a measurement of speed and not understood by one of ordinary skilled in the art to be equal to the acceleration. Acceleration is a rate of change in velocity over a period of time. Applicant can be their own lexicographer and it is Examiner’s position that Applicant is not claiming the normal meaning of the term “acceleration” that is understood by one of ordinary skilled in the art. Specification explicitly states, “the strobe module 300 has one or more on-board (not presently shown) accelerometers that detect rapid acceleration (or deceleration)” See PG Pub ¶ 0068. Specification explicitly states, “[t]he strobing circuit may comprise a programmable microcontroller and may further comprise an accelerometer. Strobing of existing vehicle hazard lamps may be deployed in response to predetermined acceleration events being detected by the accelerometer.” See PG Pub ¶ 0011. Therefore, the “reduction in vehicle velocity[/speed]” as a “predetermined acceleration event” was not described in the disclosure as filed. The specification fails to describe the claimed “predetermined acceleration events.” There is a description of what the accelerometer detects, “accelerometers that detect rapid acceleration (or deceleration), skids, overturns, and other non-typical driving maneuvers” [0067] but there is no description of “predetermined acceleration events” are, nor that reduction of vehicle speed is one of the predetermined events. Applicant has failed to point to the section of the specification, discussing or showing support for an “reduction in vehicle velocity” as a “predetermined acceleration event,” to overcome this rejection, therefore, the rejection is being maintained.
Claim 24 recites, “the predetermined acceleration event is a reduction in vehicle velocity to zero.” Velocity is a measurement of speed and not understood by one of ordinary skilled in the art to be equal to the acceleration. Acceleration is a rate of change in velocity over a period of time. Applicant can be their own lexicographer and it is Examiner’s position that Applicant is not claiming the normal meaning of the term “acceleration” that is understood by one of ordinary skilled in the art. Specification explicitly states, “the strobe module 300 has one or more on-board (not presently shown) accelerometers that detect rapid acceleration (or deceleration)” See PG Pub ¶ 0068. Specification explicitly states, “The strobing circuit may comprise a programmable microcontroller and may further comprise an accelerometer. Strobing of existing vehicle hazard lamps may be deployed in response to predetermined acceleration events being detected by the accelerometer.” See PG Pub ¶ 0011. Therefore, the “reduction in vehicle velocity[/speed] to zero” as a “predetermined acceleration event” was not described in the disclosure as filed. The specification fails to describe the claimed “predetermined acceleration events.” There is a description of what the accelerometer detects, “accelerometers that detect rapid acceleration (or deceleration), skids, overturns, and other non-typical driving maneuvers” [0067] but there is no description of “predetermined acceleration events” are, nor that reduction of vehicle speed to zero is one of the predetermined events. Applicant has failed to point to the section of the specification, discussing or showing support for an “reduction in vehicle velocity to zero” as a “predetermined acceleration event,” to overcome this rejection, therefore, the rejection is being maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1) in view of Knauff (US 5,736,925 A), and further in view of Roberts (US 6,445,289 B1).
Consider claim 8, a vehicle safety illumination system comprising: 
Smithson teaches, a microprocessor (61, 63) having operative control over a plurality of vehicle lights (3, 4) including (Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “[t]he controllers 61 and 63 are preferably programmed microprocessors or microcontrollers.” See ¶ 0028. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026); 

With respect to, wherein the microprocessor (61, 63), upon receipt of a strobe signal, illuminates the plurality of vehicle lights as strobe lights visible on the rear of the vehicle and on left and right sides of the vehicle, (Smithson teaches, “the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern which alternates from one light unit to the other.” See ¶ 0014. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Smithson teaches, “[t]he light units are used in pairs of a left unit and a right unit. The processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012).

With respect to, “vehicle turn signal lights including a light emitting diode (LED) visible on a left, front corner of a vehicle, an LED visible on a right, front corner of the vehicle, an LED visible on a left, rear corner of the vehicle, and an LED visible on a right, rear corner of the vehicle,” Smithson does not explicitly teach flashing or strobing the signal lights in front of the vehicle; nonetheless, in an analogous art,  Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle.

With respect to, microprocessor having operative control over a plurality of vehicle lights including vehicle turn signal lights that are visible on a front of the vehicle, and illuminates the plurality of vehicle lights as strobe lights visible on the front of the vehicle, in an analogous art, Knauff teaches, “present invention permits synchronization of the operation of both the incandescent and strobe lamps either separately or together. The control and synchronization of both the incandescent and strobe lamps by a single controller provides greater flexibility for programming patterns into the light system.” See col. 4 lines 7-14.

Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson and strobe the lamp in the front of the vehicle in an effort to notify the traffic at the front of the vehicle of the emergency situation as suggested by Knauff col. 4 line 63- col. 5 line 5. 

With respect to, wherein the microprocessor flashes a subset of the LED visible on the left, front corner of the vehicle, the LED visible on the right, front corner of the vehicle, the LED visible on the left, rear corner of the vehicle, and the LED visible on the right, rear corner of the vehicle to indicate a turn of the vehicle, (Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014); and 

With respect to, “wherein the microprocessor, upon receipt of a flash signal, flashes the LED visible on the left, rear corner of the vehicle, and the LED visible on the right, rear corner of the vehicle,” (Smithson teaches, “[t]he left and right turn lamps 17 and 19 are activated to flash in unison by closure of a hazard flasher switch 34 which may connect to both flasher units 24 and 29 or by a separate hazard flasher unit (not shown).” See ¶ 0024. Smithson teaches, “if the hazard switch 34 is operated, one processor will be activated first, because of timing tolerances within the unit circuitry of the units 3 and 4, and possibly different lengths of wiring to the units 3 and 4. In any case, the processors 61 and 63 will both enable their LED arrays 39.” See ¶ 0033)

With respect to, wherein the microprocessor, upon receipt of a flash signal, the LED visible on the left, front corner of the vehicle, the LED visible on the right, front corner of the vehicle, Smithson does not explicitly teach flashing the signal lights in front of the vehicle; nonetheless, Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle. 

With respect to, wherein the microprocessor, upon receipt of a strobe signal, strobes the LED visible on the left, front corner of the vehicle, the LED visible on the right, front corner of the vehicle, the LED visible on the left, rear corner of the vehicle, and the LED visible on the right, rear corner of the vehicle, Knauff teaches, “a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition”. Col. 4 line 67 – col. 5 line 3. 

With respect to, wherein the microprocessor the LED visible on the left, rear corner of the vehicle, and the LED visible on the right, rear corner of the vehicle upon receipt of a signal that the vehicle speed has exceeded a predetermined threshold, in an analogous art, Roberts teaches, “system that includes certain improved features such as the deflection shield to prevent blinding of other drivers when using a strong strobing light and activation of the system only when the vehicle begins rapid deceleration from a speed over a pre-determined minimum speed.” Col.1 liens 33-38. Roberts teaches, “[t]he microcontroller 30 is further operationally coupled to the speedometer 22 of the vehicle 12 for monitoring a speed of the vehicle 12.” Col.2 lines 32-34. Roberts teaches, “[a] strobing light 40 is operationally coupled to the microcontroller 30. The microcontroller 30 activates the strobing light 40 when the braking system 20 rapidly decelerates the vehicle 12 and the vehicle speed is above a pre-determined minimum speed when the braking system 20 is initially employed.” Col.2 lines 35-41.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Knauff and activate the strobe lights only when the vehicle begins rapid deceleration, as suggested by Roberts, and, stop strobing “from a speed over a pre-determined minimum speed” as suggested by Roberts, in order to prevent blinding of other drivers when using a strong strobing light. 


With respect to, ceases strobing of the LED visible on the left, front corner of the vehicle, the LED visible on the right, front corner of the vehicle, Smithson does not explicitly teach flashing the signal lights in front of the vehicle; nonetheless, Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle. In view of Roberts It would have been obvious for one of ordinary skilled in the art at the time of invention to ceases strobing of the LED visible on the front of the vehicle when “speed over a pre-determined minimum speed” as suggested by Roberts. 

Consider claim 9, the vehicle safety system of claim 8, wherein the strobe signal is provided to the microprocessor at least from an occupant accessible switch. Smithson teaches, “[t]he processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012.

Consider claim 10, the vehicle safety system of claim 9, wherein the occupant assessable switch is operable to provide the strobe signal and at least one non-strobing hazard flash signal, and the microprocessor, upon receipt of the at least one non-strobing hazard flash signal, illuminates the plurality of vehicle lights as flashing hazard lights visible on the front and the rear of the vehicle. Smithson teaches, “[t]he processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012. Knauff teaches, “[f]lashing incandescent lamps are commonly utilized because they are already present on the vehicle, being used as turn and brake signals, traffic control signals and other warning signals.” Col 1 lines 48+.  Knauff teaches, “FIG. 6H, vehicle lights requiring periodic flashing, such as turn signal and hazard lights, use inputs connected through optical isolator array 128 to a flash transistor 142 which is, in turn, in communication with the gates of FET driver array 130.” Col. 8 line 8+. 

Consider claim 12, the vehicle safety system of claim 10, wherein the microprocessor illuminates a subset of the vehicle lights on a right side of the vehicle as right hand flashing indicator lights in response to a right indicator signal from a signal stalk inside the vehicle, and illuminates a subset of the vehicle lights on a left side of the vehicle as left hand flashing indicator lights in response to a left indicator signal from the signal stalk inside the vehicle. (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4.)

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1) in view of Knauff (US 5,736,925 A), and further in view of Bussard (US 6,351,211 B1).
Consider claim 21, most limitation of claim 21 has been address in the rejection of claim 8, See rejection of claim 8. 
With respect to, wherein the microprocessor, in response to a predetermined acceleration event, strobes the LED visible on the left, front corner of the vehicle, the LED visible on the right, front corner of the vehicle, the LED visible on the left, rear corner of the vehicle, and the LED visible on the right, rear corner of the vehicle. Bussard teaches, “[w]hen a driver quickly and forcefully applies his brakes, a strobe light (which is built into the third brake light or all brake lights) is activated. The harder a driver brakes, the faster and brighter the strobe blinks, thereby warning other drivers of potential hazards and the deceleration of the vehicle.” See col. 2 lines 8-13. Bussard teaches, “A strobe circuit is connected to receive the deceleration force signal and the strobe circuit provides a digital signal having a flashing frequency that varies in response to the braking force signal.” Col. 2 lines 57-60.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson-Knauff and strobe the vehicle hazards lights activate strobe signal in response to a deacceleration event, as suggested by Bussard thereby providing “a state of the art visual warning system designed to prevent accidents and multi-car pileups.” See col. 2 lines 5-20.

Consider claim 22, the vehicle safety system of claim 21, wherein the predetermined acceleration event is an increase in vehicle velocity. Examiner takes official notice that it is well known in the art for the strobe lights of the emergency vehicle to automatically activate in response to a high velocity signal. 

Consider claim 23, the vehicle safety system of claim 21, wherein the predetermined acceleration event is a reduction in vehicle velocity. Bussard teaches, “A strobe circuit is connected to receive the deceleration force signal and the strobe circuit provides a digital signal having a flashing frequency that varies in response to the braking force signal.” Col. 2 lines 57-60.

Consider claim 24, the vehicle safety system of claim 23, wherein the predetermined acceleration event is a reduction in vehicle velocity to zero. Bussard teaches, “When the vehicle is stopped, the BSS will continue to blink until the driver lifts his/her foot from the brake” col. 2 lines 13-14.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1) in view of Knauff (US 5,736,925 A), in view of Roberts (US 6,351,211 B1), and further in view of Wasilewski (US 6,744,359 B1).
Consider claim 13, the vehicle safety system of claim 8, wherein the strobe signal is provided to the microprocessor from vehicle safety system. In an analogous art, Wasilewski teaches, “the vehicle emergency warning system according to the present invention, installed in an automobile. The system comprises a strobe light 1, a control unit 2, control indicator or lamp 3…” See Col. 4 lines 3-6. Wasilewski teaches, “another secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40. Wasilewski teaches, “‘g’/Volts converter 25 is also an integrated circuit chip for providing low inertia, fast response acceleration/deceleration detection. The circuit 25 generates an accurate voltage signal output which is directly proportional to an applied amount of acceleration/deceleration… output of the ‘g’/Volts converter 25 (pin 12) is connected to a first analog input (PD0) of microcontroller 23.” See Col. 4 line 51-62. 

It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Smithson-Knauff-Bussard and have “a microcontroller-based vehicle emergency warning system is provided comprising a high energy, flashing strobe light which is disposed in the vehicle so as to face following traffic” as suggested by Wasilewski, See col 3 lines 12+, secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40, and “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16; therefore, “a high energy strobe light is used to warn following traffic of an emergency situation.” See Wasilewski Col. 2 lines 51-67. The “high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 line 20-26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683